Citation Nr: 1712320	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-38 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hyperinsomnia with sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for polyarthritis of bilateral lower extremity, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for swelling of the left face.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for vision loss.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for allergic rhinitis.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1992, including service in the Southwest Asia Theater of Operations during the Persian Gulf War, and his decorations include the Kuwait Liberation Medal (Saudi Arabia).

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the RO that denied service connection for hyperinsomnia with sleep apnea; and that found new and material evidence to reopen, and then denied service connection for polyarthritis of bilateral lower extremity on the merits.  The Veteran timely appealed.

In June 2011, the Board found new and material evidence to reopen the claim for service connection for polyarthritis of bilateral lower extremity; and remanded the case for additional development.

In April 2016, the RO issued a supplemental statement of the case; and returned the case to the Board.  

These matters also came to the Board on appeal from a November 2004 decision of the RO that, in pertinent part, declined to reopen claims for service connection for swelling of the left face; vision loss; allergic rhinitis; and sinusitis, on the basis that new and material evidence had not been received.  In June 2011, the Board remanded for issuance of a statement of the case.  The RO issued a statement of the case in May 2016, and the Veteran filed a substantive appeal in June 2016.  

Records show that the Veteran previously was represented by a State service organization.  However, in June 2016, he revoked the State service organization's authority to act on his behalf.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Records

Most of the Veteran's service treatment records, including his entry and exit examinations and pre-deployment and post-deployment assessments, for his period of active service in the U.S. Army from June 1982 to July 1992 are not in the claims file.  There appear to be only a few service treatment records, dated in 1991 and in 1992, in the Veteran's claims file.  All are outpatient treatment records dated after the Veteran's deployment to Southwest Asia.  There are no records prior to deployment, and no records of enlistment, periodic, or discharge physical examinations.  These records would be expected in the file of a Veteran on 10 years of active duty and in a deployable unit.  The records would be highly probative for all claims on appeal.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c) (2016).  Moreover, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014).  The RO or VA's Appeals Management Office (AMO) should make another attempt to locate the Veteran's service treatment records, and associate them with the claims file



Joint and Muscle Pain

The Veteran contends that service connection for polyarthritis of bilateral lower extremity, described as muscle and joint pain, is warranted. 

A VA bone imaging study in August 1997 suggested the presence of an increased blood pool activity throughout the articulations, and described as that as may be seen with inflammatory degenerative conditions.

In May 2001, the Veteran complained of weakness and arthralgias-especially at ankles, knees, and hands.  The assessment then suggested that the arthralgias could be compatible with osteoarthritis, although rheumatoid arthritis was not ruled out.

An arthritic bone survey in October 2001 revealed a minor abnormality of soft tissue swelling at metatarsophalangeal and metacarpophalangeal joint levels without articular involvement.

The report of a September 2001 VA examination reflects a history of joint swelling and pain of digits of both hands, bilateral ankle, and bilateral knee since 1993.  Examination revealed tenderness to palpation at lateral medial joint line of right and left knees, and tenderness to palpation of bilateral ankle.

In April 2004, the Veteran reported a ten-year military career that ended with his participation in Operation Desert Storm.  He complained of muscle aches, fatigue, and memory loss, and reportedly had been scheduled for a Persian Gulf registry examination.  He also reported having joint pain for a long time in both his knees and shoulders, and reported no history of trauma.
  
In May 2004, the Veteran reported exposure to different gases while serving in active duty in Saudi Arabia, and reported that he often became sick.

VA records, dated in May 2004, show an assessment of arthritis.  The Veteran then was referred for a rheumatology consultation.  Records of that consultation in August 2004 revealed a history of polyarthritis since 1992, affecting bilateral wrist, knee, and ankle; and an indication that the Veteran's joint pain and swelling were worsening.  Following evaluation, the assessment was polyarthralgia without evidence of underlying inflammatory disease.

In January 2008, the Veteran reported exposure to a hazardous environment and petroleum fumes and other gases while serving in active duty in Saudi Arabia.

VA records, dated in May 2008, reveal that the Veteran had no rheumatologic disorder.

The report of a March 2016 VA examination includes diagnoses of ankle degenerative and enthesopathic changes, confirmed by computed tomography; mild degenerative joint disease of the knees, slightly more prominent on the right, confirmed by X-rays; and small bony spur seen bilaterally, confirmed by X-rays.  The Veteran had reported continuing joint pain and swelling.  Following examination, the March 2016 examiner opined that the Veteran's polyarthritis of bilateral lower extremity was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the March 2016 examiner reasoned that the findings on X-rays and computed tomography were compatible with degenerative changes related to the normal aging process, and not related to his active military service.

Another VA examiner in March 2016 opined that the Veteran did not have a current diagnosis of fibromyalgia.

The Veteran is competent to describe his symptoms, and has done so, indicating that he has had joint and muscle pain ever since active service.  Here, the Board finds that the examination reports of record are inadequate because no examiner clearly indicated whether there are objective indications of a qualifying chronic disability manifested by joint and muscle pain; and, if so, whether such objective indications may be attributed to any other known diagnosis (including arthritis) and related to disease or injury in active service-including exposure to a hazardous environment and petroleum fumes and other gases during active service in Saudi Arabia.  Under these circumstances, further examination and opinion are necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake addtional appropriate action to obtain the Veteran's complete service treatment records for his period of active service from June 1982 to July 1992, including requesting any service records in the Veteran's possession and associate them with the claims file.  

2. Obtain the Veteran's outstanding VA treatment records, from May 2016 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's complaints of joint and muscle pain of bilateral lower extremity; and to determine the nature and etiology of any disability, including undiagnosed illness. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. All testing deemed necessary must be conducted and results reported in detail. 

The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by joint and muscle pain; or whether such objective indications may be attributed to any other known diagnosis (including arthritis).

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in active service or within the first post-service year, or is otherwise related to a disease or injury in active service-specifically, to include exposure to a hazardous environment and petroleum fumes and other gases during active service in Saudi Arabia from October 1990 to June 1991.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner is also advised that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced in service and after service, regardless of the lack of documented complaints in the service treatment records, insofar as they are consistent with the circumstances of his active service in Saudi Arabia from October 1990 to June 1991.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO or AMO; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




